DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-10, and 12-20 were pending and were rejected in the previous office action. Claims 1, 3, 10, 15, and 19 were amended. Claims 1, 3-10, and 12-20 remain pending and are examined in this office action.

Response to Arguments
35 USC § 112(f): 
Upon further consideration, the examiner agrees with applicant that the term “controller” in the context of the claims as currently recited would be understood by one or ordinary skill in the art to be some type of processing device (e.g. a processor, CPU, server, etc.) and does not invoke 112(f). The previous § 112(f) interpretation is removed. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 3-10, and 12-20 (pgs. 9-14 of remarks filed 5/18/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1, 3-10, and 12-20 below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), and further in view of US 20130314037 A1 to Caffy. 
Claim 1: Genschel teaches: 
A method of measuring an amount of electricity used by a user device connected to a first power outlet (Genschel: ¶ 0015 showing system that measures a total energy amount delivered; also see ¶ 0232 and Fig. step 608 energy flow is metered, which as seen in Fig. 4 ParkPod includes an outlet plug and a wire that connects to PHEV or EV) within a building (Genschel: ¶ 0024, ¶ 0074-0075 and Figs. 2-3 showing a plurality of ParkPods implemented in a parking lot by parking lot owners, which as per ¶ 0021 may be a parking garage, which covers a building under the broadest reasonable interpretation), comprising: 
receiving, by a smart device connected to the first power outlet and to a plurality of power outlets (Genschel: at least ¶ 0027-0029 and Figs. 1a-c showing plurality of ParkPods, i.e. energy/charging stations, in communication with server which as per ¶ 0075-0076 and Figs. 3-4, ParkPods each include a “plug” i.e. outlet), a first request for electricity via a first wire connected to the first power outlet (Genschel: ¶ 0027 user request including a vehicle ID to charge at an electric energy station in a parking lot (e.g. one of the ParkPods) received at ParkPod and also communicated to a server; also see the same in ¶ 0028 and ¶ 0029; as per ¶ 0232 and ¶ 0203-0207 showing detection of the vehicle and the vehicle ID for identifying the customer is received through wire line between the vehicle and the charging station plug), 

With respect to the limitation: 
the first request comprising a universal unique identifier (UUID) of the user device;
Genschel teaches the first request comprising a vehicle ID that is a unique identifier for the vehicle (Genschel: ¶ 0027-0029; ¶ 0034 “Vehicle ID (unique identification of a vehicle)”; universal unique identifier, Levy teaches that a type of vehicle ID can include a UUID (Levy: ¶ 0025, ¶ 0026, Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teaching of Levy that a type of unique identifier for an electric vehicle may be a UUID in the energy management system of Genschel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
the smart device configured to provide electricity flow from the smart device to a plurality of devices connected to the plurality of power outlets in the building, 
transmitting, by the smart device, an electricity flow to the user device via the first power outlet; 
While Genschel teaches a server device in connection with a plurality of charging stations (e.g. ParkPods) each having a plug (Genschel: at least ¶ 0027-0029 and Figs. 1a-c showing plurality of ParkPods, i.e. energy/charging stations, in communication with server which as per ¶ 0075-0076 and Figs. 3-4, ParkPods each include a “plug” i.e. outlet), Genschel does not explicitly teach that the electricity flow is provided through a smart device (whether it be the server, or a charging station with a plurality of outlets) to a plurality of outlets/plugs for vehicles connected to the ParkPod charging station(s). However, Caffy teaches a charging unit device 110 (including a controller 140) that receives electricity from a power source and is 

Genschel, as modified above (such that as taught by Levy above, a type of vehicle identifier is a UUID), further teaches: 
determining an amount of electric energy transmitted to the user device based on the UUID rather electric energy for all of the plurality of devices in the building (Genschel: ¶ 0235-0238 showing an amount of energy flow to the specific vehicle being charged is determined, in response to the authorization using the vehicle ID; also see ¶ 0232 step 608); 
determining a fee rate for the user device based on the UUID (Genschel: ¶ 0020 showing “the selection of a pricing level is based on an identifier. In various embodiments, the 
calculating an electricity cost for the user device based on the amount of the electric energy and the fee rate (Genschel: ¶ 0200 showing price for the electric energy exchange is provided, which is based on electricity usage and the determined price level as per above; also see ¶ 0237-0239 showing pricing determined based on terms/conditions determined such as the energy rates/pricing levels and amount of energy transferred)

Claim 9: Genschel/Levy/Caffy teach claim 1. Genschel, as modified above (such that UUID is a type of vehicle identifier), further teaches: 
transmitting, by the smart device, a second request for electricity to a controller upon reception of the first request, wherein the second request comprises the UUID (Genschel: ¶ 0028-0029 and Figs. 1b-1c showing the received request based on user ID associated with a vehicle is received and the charging station gateway/local server communicates with a central server, which controls, access, for authentication; also see ¶ 0234-0235 showing central server may receive the identifier)

Claim 10: See the relevant rejection of claim 1 above. In addition, Genschel teaches a device including memory including computer-readable instructions; and a processor coupled with the memory, wherein the processor is configured to read the instructions (Genschel: ¶ 0012 “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage 

Claim 18: See the rejection of claim 9 above. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, and even further in view of US 20130314069 A1 to Suzuki. 

Claim 3: Genschel/Levy/Caffy teach claim 1. With respect to the following limitations, while Genschel/Levy/Caffy teach transmitting electricity flow to the user device via a first power outlet (Caffy: Fig. 1 and Figs. 3-4 and ¶ 0022-0024, ¶ 0030-0036; also see ¶ 0049-0050) and measuring/determining the electricity flow based on a device identifier (Genschel: ¶ 0235-0238), and Levy further specifies device identifiers as including UUIDs (Levy: ¶ 0025, ¶ 0026, Fig. 2), they do not explicitly teach the enablement of the electricity flow based upon a determined electricity quality level for the user device based on the device identifier. However, Suzuki teaches:
wherein the transmitting, by the smart device, of the electricity flow to the user device via the first power outlet comprises: determining, by the smart device and based on the UUID, an electricity quality level for the user device from more than one available electricity quality level; (Suzuki: ¶ 0052-0053, ¶ 0064-0081 showing that the output voltage and noise level to the power receiving device is based upon receiving of the 
determining, by the smart device, the electricity flow based on the determined electricity quality level (Suzuki: ¶ 0064-0081 as above and ¶ 0082-0092 showing the determination of an electricity flow for the power to be provide to the external power recipient device from the power source); 
and transmitting, by the smart device, the determined electricity flow to the user device (Suzuki: ¶ 0084-0086, and ¶ 0320-0321 showing power is output by the power supply device, wherein “the present embodiment can be applied to various machines or facilities such as electrical outlets installed in buildings or the like, devices that supply power to computers such as personal computers (PCs) or servers, multi-plugs, electric vehicles”)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a specific electricity quality level based on a device identifier and outputting the electricity based on the determined quality level of Suzuki in the energy management system of Genschel/Levy/Caffy with a reasonable expectation of success of arriving at the claimed invention, with the motivation to provide an improved “power supply method able to cause a recipient external device to receive power compatible with the recipient external device” (Suzuki: ¶ 0006) and thereby solve the problem that “there is a risk of hampering user convenience in some cases, such as when electric power is not transmitted even though a power supply device is connected to a power receiving device” (Suzuki: ¶ 0038). 

Claim 12: See the rejection of claim 3 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, even further in view of US 20130314069 A1 to Suzuki, and even further in view of US 20100067197 A1 to Guccione et al. (Guccione). 

Claim 4: Genschel/Levy/Caffy/Suzuki teach claim 3. With respect to the limitation: 
wherein the determining, by the smart device, of the electricity flow based on the determined electricity quality level comprises: selecting an electricity flow stabilized by a stabilizer in the smart device as the determined electricity flow based on the determined electricity quality level
While Suzuki, as seen in claim 3 above, teaches determination of an electricity quality level based on individual device requirements indicated by a device identifier (Suzuki: ¶ 0052-0053, ¶ 0064-0081, and also ¶ 0082-0092), Genschel/Levy/Caffy/Suzuki do not explicitly teach that the determination of the electricity flow includes selecting an electricity flow stabilized by a stabilizer in the smart device as the determined electricity flow based on the determined electricity quality level. However, Guccione teaches a charging unit enabling an electricity flow regulated by a voltage regulator, i.e. a stabilizer, such that the output is adjusted to meet the required voltage output, i.e. electricity quality level, required by each particular device (Guccione: ¶ 0022-0023 and ¶ 0025-0027). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining and providing an electricity flow using a voltage regulator based on voltage requirements, i.e. electricity quality requirements, of particular devices of . 

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, and even further in view of US 20140103866 A1 to Kothavale et al. (Kothavale). 

Claim 5: Genschel/Levy/Caffy teach claim 1. With respect to the following limitations, while Caffy as seen above discloses a charging unit with a plurality of outlets for connections for charging vehicles, Genschel/Levy/Caffy do not explicitly teach receiving an instruction via a second wire for limiting the electricity flow. However, Kothavale teaches:
receiving, by the smart device (Kothavale: ¶ 0020 showing charging station device including a plurality of charging ports), an instruction from a controller via a second wire (Kothavale: ¶ 0021 showing charging station receives messages from server 125 through a second wire), wherein the instruction informs the smart device of limiting the electricity flow enabled to the user device (Kothavale: ¶ 0021 the server may issue 
limiting, by the smart device, the electricity flow enabled to the user device (Kothavale: ¶ 0032-0036 showing in response to the demand response signal the charging station device limits the amount of power output from the charging port and limits the amount of power delivered to an electric vehicle through one of the charging ports) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of a demand response event from an external server and limiting the power output through the ports, i.e. outlets, of the charging station device of Kothavale in the energy management system of Genschel/Levy/Caffy with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to receive a reduced rate for their energy usage while allowing the power utility to reduce their load during periods of high demand” (Kothavale: ¶ 0003). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6: 
wherein limiting the electricity flow comprises: stopping, by the smart device, transmitting the electricity flow to the user device (Genschel: ¶ 0232 “In 610, a stop condition is received. For example, a stop condition comprises one of the following: a customer logs out, a customer unplugs, a preset electric energy exchange limit is reached, a vehicle's battery is full, etc. In 612, electric energy exchange is disabled”) 

Claim 14: See the rejection of claim 5 above. 
Claim 15: See the rejection of claim 6 above. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, even further in view of US 20130314069 A1 to Suzuki, and even further in view of GB 2460500 A to Meyer et al. (Mayer). 

Claim 7: Genschel/Levy/Caffy/Suzuki teach claim 3. Suzuki teaches a mapping between electricity quality level and the identification of the device (Suzuki: ¶ 0052-0053, ¶ 0064-0081, ¶ 0082-0092; in particular see ¶ 0089-0090 showing mapping to a table with the device identifier indicating the external power receiving devices’ power receiving capability information). However, to the extent that Genschel/Levy/Caffy/Suzuki do not explicitly teach receiving a quality mapping indicating an electricity quality level to be provided over a second wire in particular, Mayer teaches: 
receiving, by the smart device, a quality mapping between the electricity quality level and the UUID from a controller via a second wire, wherein the quality mapping is used to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include receiving information specific to special current needs of a connected device as taught by Mayer in the energy management system of Genschel/Levy/Caffy/Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 16: See the rejection of claim 7 above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, and even further in view of US 20160364776 A1 to Khoo et al. (Khoo). 

Claim 8: Genschel/Levy/Caffy teach claim 1. With respect to the limitation: 
receiving, by the smart device, a fee mapping between the fee rate and the UUID from a controller via a second wire 
via a second wire. However, Khoo teaches a system where a charging station (e.g. smart device) receives information on a price of electricity from an external server (Khoo: ¶ 0100-0101; ¶ 0063, ¶ 0070 showing wired). It would have been obvious to one of ordinary skill in the art at the time of the invention to include transmission of the fee information to the charger device as taught by Khoo in the energy management system of Genschel/Levy/Caffy (such that the fee mapping information as disclosed by Genschel is received by a smart device from an external server via a second wire), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Genschel, as modified above, further teaches: 
wherein the fee mapping is used to determine the fee rate for the user device based on the UUID (¶ 0020 showing “the selection of a pricing level is based on an identifier. In various embodiments, the identifier comprises one or more of the following: a key associated with a card, a vehicle identifier, or any other appropriate identifier”)

Claim 17: See the rejection of claim 8 above. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100274656 A1 to Genschel et al. (Genschel) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20130314037 A1 to Caffy, even further in view of US 20130314069 A1 to Suzuki, and even further in view of US 20030126474 A1 to Sawyers et al. (Sawyers).

Claim 13: Genschel/Levy/Caffy/Suzuki teach claim 12. With respect to the following limitation, Suzuki discusses methods for managing current flow/quality level of the electricity flow based on the received device identification as shown above, but Genschel/Levy/Caffy/Suzuki do not explicitly describe a voltage stabilizer when the electricity quality level is higher than a threshold. However, Sawyers teaches: 
enable an electricity flow received from a controller to an input port of a voltage stabilizer in the smart device to generate the electricity flow when the electricity quality level is higher than a threshold value (Sawyers: ¶ 0015-0016, ¶ 0047, ¶ 0049 showing transformer for receiving electricity and decreasing output voltage when above a threshold voltage) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transformer for decreasing voltage as taught by Sawyers in the energy management system of Genschel/Levy/Caffy/Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140103866 A1 to Kothavale et al. (Kothavale) in view of US 20120253567 A1 to Levy et al. (Levy), and further in view of US 20100274656 A1 to Genschel et al. (Genschel).

Claim 19: A system (Kothavale: ¶ 0007, ¶ 0019 and Fig. 1 showing a system), comprising: 
a smart device (Kothavale: ¶ 0019-0020 and Fig. 1 showing charging station 120) connected to a first power outlet and to a plurality of power outlets configured to provide electricity flow from the smart device to a plurality of devices connected to the plurality of power outlets (Kothavale: ¶ 0020 “The charging station 120 includes one or more charging ports 155, each of which may provide a connection point to an electric vehicle for charging”) in a building (Kothavale: ¶ 0019: “The charging station 120 may be located in a designated charging location (e.g., similar to a gas station), near parking spaces (e.g., public parking spaces and/or private parking spaces), private residences, etc.” i.e. in a building); and
a controller coupled to the smart device (Kothavale: Fig 1 and ¶ 0021 “The charging station 120 is coupled with the charging station network server 125”); 

With respect to the limitation: 
wherein the smart device is configured to: receive a first request for electricity via a first wire connected to the first power outlet, the first request comprising a universal unique identifier (UUID) of a user device within the building; 
universal unique identifier, Levy teaches that a type of vehicle ID can include a UUID (Levy: ¶ 0025, ¶ 0026, Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teaching of Levy that a type of unique identifier for an electric vehicle may be a UUID in the energy management system of Kothavale, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kothavale, as modified above (such that as per Levy a type of vehicle ID includes a UUID), further teaches: 
transmit a second request for electricity via a second wire to the controller, the second request comprising the UUID (Kothavale: ¶ 0024 “the charging station…transmits the request to the server 125 for authorization”, which as per above the request includes the identifier; and as per Levy above a type of vehicle identifier includes a UUID),



the controller to transmit a fee rate associated with the UUID in response to receiving the second request; 
receive the fee rate associated with the UUID from the controller via the second wire; 
Kothavale teaches a pricing and cost for the charging service (Kothavale: ¶ 0072), and teaches the request for electricity which includes a vehicle identifier transmitted to an external server (Kothavale: ¶ 0024) which as per Levy above a type of vehicle identifier includes a UUID - but does not explicitly teach an external device from the charging station (controller) transmitting a fee rate associated with the UUID in response to receiving the request. However, Genschel teaches selection of a pricing level based on the identifier, and transmission of the pricing level to the smart device (Genschel: ¶ 0200 showing a selection of a pricing level based on the identifier, which is transmitted to the energy exchange station; also see ¶ 0199), wherein the local or central server that controls pricing is in communication with the ParkPods, i.e. smart device, over a “second wire” (Genschel: Figs. 1a-1c and ¶ 0027-0029 showing local or central server controls pricing levels, and is in communication with ParkPods over a “second wire”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving fee rates from a server as taught by Genschel in the energy management system of Kothavale/Levy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the additional motivation to solve the problem that “a charging infrastructure for electric vehicles will be required 

Kothavale, as modified above, further teaches: 
transmit an electricity flow to the user device via the first power outlet (Kothavale: ¶ 0048 showing power is transmitted from the charging station to the electric vehicle, which as per ¶ 0019-0020, ¶ 0025 and Fig. 1 the charging station provides power to the vehicle through charging port(s) 155 as controlled by the power control unit 150 of the charging station); 

With respect to the following limitation: 
determine an amount of electric energy transmitted to the user device based on the UUID rather than electric energy for all of the plurality of devices in the building; and
Kothavale teaches sampling the amount of energy currently being consumed by the electric vehicle through the charging station (Kothavale: ¶ 0048) wherein the charging session was established using an identifier (Kothavale: ¶ 0024, ¶ 0070), which as per Levy above a type of vehicle identifier includes a UUID – but to the extent that Kothavale does not explicitly teach determining an amount of electricity that is transmitted to the electric vehicle specifically, Genschel teaches determining an amount of electric energy transmitted to the user device based on the UUID rather electric energy for all of the plurality of devices in the building (Genschel: ¶ 0235-0238 showing an amount of energy flow to the specific vehicle being charged is determined, in response to the authorization using the vehicle ID; also see ¶ 0232 step 608). At 

With respect to the following limitation, Kothavale teaches pricing and cost information (Kothavale: ¶ 0072) but does not explicitly teach the following. However, Genschel teaches: 
calculate an electricity cost for the user device based on the amount of the electric energy and the fee rate (Genschel: ¶ 0200 showing price for the electric energy exchange is provided, which is based on electricity usage and the determined price level as per above; also see ¶ 0237-0239 showing pricing determined based on terms/conditions determined such as the energy rates/pricing levels and amount of energy transferred)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determining and providing the cost for the user based on the amount of energy and the pricing levels of Genschel in the energy management system of Kothavale/Levy/Genschel with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140103866 A1 to Kothavale et al. (Kothavale) in view of US 20120253567 A1 to Levy et al. (Levy), further in view of US 20100274656 A1 to Genschel et al. (Genschel), and even further in view of GB 2460500 A to Mayer et al. (Mayer). 

Claim 20: Kothavale/Levy/Genschel teach claim 19. With respect to the following limitations, while Kothavale teaches generating an electricity flow to a user device based on the device identifier (Kothavale: ¶ 0019-0020, ¶ 0025, ¶ 0048), which as per Levy the device identifier may be a UUID (Levy: ¶ 0025, ¶ 0026, Fig. 2), Kothavale/Levy/Genschel do not explicitly teach the transmission of the electricity quality level to the smart device that generates the electricity flow based on the quality level. However, Mayer teaches: 
wherein the controller is further configured to transmit an electricity quality level associated with the UUID to the smart device, and wherein the smart device is further configured to generate the electricity flow based on the electricity quality level (Mayer: Pg. 156 second paragraph – Pg. 157 and Figure 4, showing that after receiving the car ID, the charging post communicates with the main computer in order to retrieve car specific information such as special current needs, i.e. an electricity quality level for the transmission of power by the charging post; also as per Levy above a device identifier may be a UUID)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving information specific to special current needs in order to supply power as taught by Mayer in the power management system of Kothavale/Levy/Genschel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

Conclusion
The following references are not relied upon above but are cited as relevant to the instant application: 
US 20140203077 A1 – teaches a command device in connection with a power grid that provides power to charging stations
US 20120259723 A1 – teaches a power combiner/controller device providing power from both a grid and solar/storage to electric vehicle charging stations
WO 2015197827 A1 – provides power from a controller to charging outlets in a plurality of parking spaces
US 20160352113 A1 – provides a movable charging apparatus with a plurality of outlets for charging vehicles at a plurality of parking spaces 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628              

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 19, 2021